Citation Nr: 9929662	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  98-16 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from March 
1941 until retiring in May 1961.  He died in May 1998 and, in 
June 1998, his widow (the appellant) filed a claim for 
Dependency and Indemnity Compensation (DIC) benefits-
for service connection for the cause of his death.  In August 
1998, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Roanoke, Virginia, denied her claim.  She appealed to 
the Board of Veterans' Appeals (Board).  In her October 1998 
Substantive Appeal (on VA Form 9, Appeal to the Board), 
she requested a hearing before a Member of the Board in 
Washington, D.C.  The Board scheduled her hearing for July 
1999, but she failed to report for it.  Her representative 
indicated in a September 1999 statement that she was unable 
to attend the hearing and that she does not want to 
reschedule it.  Therefore, the Board deems her request for a 
hearing withdrawn.  See 38 C.F.R. § 20.702(d), (e) (1999).

REMAND

At the time of his death, the veteran had the following 
service-connected disabilities:  hypertensive cardiovascular 
disease (rated as 30 percent disabling), a duodenal ulcer 
with esophageal hiatal hernia (20 percent), bronchitis (10 
percent), and sinusitis (10 percent).  The appellant alleges 
that his service-connected bronchitis contributed 
substantially and materially to his death.  His certificate 
of death indicates that he died from respiratory failure due 
to (or as a consequence of) acute respiratory distress 
syndrome due to (or as a consequence of) aspiration pneumonia 
after undergoing surgery for a right lung bilobectomy for 
squamous cell carcinoma (cancer).  His certificate of death 
further indicates that he died while a patient at the VA 
Medical Center (VAMC) in Richmond, Virginia.  The records of 
his terminal hospitalization are not on file and should be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the claim hereby is REMANDED to the RO for the 
following action:

1.  The RO must obtain the records of the 
treatment the veteran received at the 
VAMC in Richmond, Virginia, immediately 
prior to his death at that facility on 
May 10, 1998.

2.  After obtaining this evidence, and 
any additional evidence deemed warranted 
by the record, the RO must readjudicate 
the claim for service connection for the 
cause of the veteran's death-to include 
consideration of the records of his 
terminal hospitalization at the VAMC in 
Richmond, Virginia, and any additional 
evidence submitted.

3.  If the claim is not granted to the 
appellant's satisfaction, then the RO 
should provide her an appropriate 
Supplemental Statement of the Case (SSOC) 
and give her and her representative time 
to submit written or other argument in 
response prior to the case being returned 
to the Board for further consideration.

The purpose of this REMAND is to afford further consideration 
of the appellant's claims; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  She does not need to take any action until otherwise 
notified, but she and/or her representative may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, No. 98-2267 
(U.S. Vet. App. May 4, 1999); Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

